Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1-20) are allowed as the prior art does not teach or suggest the applicant’s invention. 
Claims filed on 31 March 2020 distinguishes the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“An image display device comprising:
a display device configured to modulate light to form an image;
a light transmitting unit configured to transmit the image formed by the display device to eyes of a viewer, the light transmitting unit comprising a focusing member;
a driving unit configured to apply a driving force to a central position of the display device in a direction to change a distance between the display device and the light transmitting unit in the direction;
a processor configured to control the display device;
a connector disposed between one end of the display device and the processor, the connector connecting the display device to the processor; and
a tilt prevention unit configured to apply an elastic force in the direction to the one end of the display device and to another end of the display device opposite to the one end.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN EARLES/Primary Examiner, Art Unit 2625